       Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 1 of 15



1    MICHAEL BAILEY
     United States Attorney
2    District of Arizona

3    MARK J. WENKER
     Assistant U.S. Attorney
4    Arizona State Bar No. 018187
     Two Renaissance Square
5    40 North Central Avenue, Suite 1200
     Phoenix, Arizona 85004-4408
6    Telephone: (602) 514-7500
     mark.wenker@usdoj.gov
7    Attorneys for Plaintiff

8                                    UNITED STATES DISTRICT COURT
9                                          DISTRICT OF ARIZONA
10
       United States of America,                           VERIFIED COMPLAINT FOR
11                                                           FORFEITURE IN REM
                        Plaintiff,
12     v.
13     $13,730.00 in United States Currency,
14                       Defendant In Rem.
15

16           Plaintiff United States of America brings this Complaint and alleges as follows in

17   accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules

18   for Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”):

19                                    NATURE OF THE ACTION

20           1.     This is a civil action in rem to forfeit property to the United States pursuant

21   to 21 U.S.C. § 881(a)(6) because it was furnished or intended to be furnished by a person

22   in exchange for a controlled substance or listed chemical in violation of Title II of the

23   Controlled Substances Act, 21 U.S.C. § 801 et seq., or is proceeds traceable to such an

24   exchange, or was used or intended to be used to facilitate a violation of Title II of the

25   Controlled Substances Act, 21 U.S.C. § 801 et seq.

26            2.    This is a civil action in rem to forfeit property to the United States pursuant

27   to 18 U.S.C. § 981(a)(1)(C) because it is property which constitutes or is derived from the

28   proceeds traceable to a violation of 18 U.S.C. § 1952, interstate travel and use of the mail
       Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 2 of 15



 1   or any facility in interstate commerce with the intent to distribute the proceeds of

 2   unlawful activity as defined in 18 U.S.C. § 1952(b).

 3           3.     This is a civil action in rem to forfeit property to the United States pursuant

 4   to 18 U.S.C. §§ 981(a)(1)(A) and (C) because it is property involved in a transaction or

 5   attempted transaction in a violation of 18 U.S.C. § 1956, money laundering, with the

 6   intent to promote the carrying on of a specified unlawful activity as defined in 18 U.S.C.

 7   §§ 1956(c)(7) and 1961, including but not limited to distribution of a controlled

 8   substance, and is property which constitutes or is derived from proceeds traceable to a

 9   violation of a specified unlawful activity.

10           4.     Venue and jurisdiction is based upon 21 U.S.C. § 881(j) and 28 U.S.C. §

11   1355(b) and § 1395 as acts and omissions occurred in the District of Arizona give rise to

12   this forfeiture action.   This Court has jurisdiction. 28 U.S.C. §§ 1345 and 1355, and 18

13   U.S.C. § 981(h).

14                                   THE DEFENDANT IN REM

15           5.     The defendant consists of $13,730.00 in United States currency (the

16   “Defendant Property”) seized by the United States Postal Inspection Service on May 29,

17   2020.

18                                                 FACTS

19   Suspicious Parcel

20           6.     On May 27, 2020 Inspectors at the Phoenix Processing and Distribution

21 Center identified a suspicious United States Postal Service (“USPS”) Priority Mail

22 Express parcel, bearing USPS tracking number EJ 357 304 299 US (the “Subject Parcel).

23 The Subject Parcel was addressed to “13455 W. Canyon Creek Dr., Surprise, AZ 85374”

24 with a return address of “Kincaid’s Professional Painting, 647 Prentice, Toledo, OH

25 43605.”

26           7.     The Subject Parcel was a cardboard box wrapped in holiday wrapping

27 paper that measured 12” x 11.5” x 5.25”, weighed approximately 4 lbs., 2 oz., had metered

28 postage in the amount of $69.50 affixed to it, and had a handwritten label.

                                                     2
       Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 3 of 15



 1          8.       The Subject Parcel was considered suspicious because it did not have a

 2 named recipient, had a handwritten label, and was coming from a drug demand area

 3 (Ohio) to a drug source area (Arizona).

 4          9.       Additional investigation by Inspectors showed that the sender’s address

 5 was not associated with Kincaid’s Professional Painting.

 6          10.      Research showed there was no forwarding address on file for the sender.

 7 Between June 11, and June 16, 2020, several attempts were made to conduct an address

 8 verification with the Post Office responsible for delivery to the return address. However,

 9 the attempts were unsuccessful.

10          11.      A phone number listed on the Subject Parcel for the sender, 419-764-1968,

11 was possibly assigned to a cell phone belonging to “Professional Ki.” The address

12 associated with the 419-764-1968 number, 241 E. Delaware Ave., Apt. 3, Toledo, OH

13 43608, was different than the Subject Parcel’s sender address.

14          12.      Investigation of the recipient phone number, 623-313-4457, showed it was

15 possibly an active cell phone. It also showed that the phone number was associated with

16 Adam Scofield and the address of 14618 W. Mauna Loa Ln, Surprise, AZ. This address

17 was different than the recipient address.

18          13.      No forwarding address was listed for the address of 14618 W. Mauna Loa

19 Ln, Surprise, AZ. The postal carrier to this address said that Johnson & Scofield and

20 Adam Scofield received mail at the address.

21          14.      Based on training and experience, Inspectors know that the following are

22 often indicators of drug traffickers using Express Mail to transport drugs and/or proceeds

23 from the sale of controlled substances:

24                a. The Express Mail parcel does not list an intended recipient name;

25                b. The Express Mail parcel label was handwritten; and

26                c. The parcel is either: i) destined for an area known to be a frequent

27                   destination point for controlled substances, having been mailed from an

28                   area known to be a source area for controlled substances; or ii) originated

                                                   3
         Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 4 of 15



 1                    from an area known to be a frequent origination point for proceeds from the

 2                    sale of controlled substances, having been mailed to an area known to be a

 3                    destination area for proceeds from the sale of controlled substances; and

 4                 d. Persons associated with the sender or recipient address, or both, have

 5                    extensive criminal backgrounds involving drug trafficking.

 6           15.      Also based on training and experience, Inspectors know that drug

 7 traffickers often use the U.S. Mail to transport controlled substances and currency derived

 8 from the sale of controlled substances. Traffickers are aware that Priority Mail and

 9 Priority Express Mail are protected against inspection without a federal search warrant,

10 can be tracked, have dispatch times and locations that can be controlled, and most

11 importantly have standardized delivery schedules. Traffickers also are aware that delayed

12 delivery of Express Mail is an indication that the mailing may have been compromised by

13 law enforcement.

14           16.      Based upon the lack of a recipient name, the handwritten label, the

15 destination and origination points of the Subject Parcel, and the cell phone numbers

16 having no association with the sender or recipient addresses, Inspectors found the Subject

17 Parcel to be suspicious.

18

19 Narcotics Canine Alert

20           17.      On May 27, 2020, Inspectors met with Mesa Police Department Canine

21 Handler/Detective Dawn Haynes and her narcotics detection canine “Nicole.”

22           18.      Detective Haynes has been a police officer for 19 years. Nicole is a three-

23 year old Belgian Malinois, who has been working narcotics detection for the Mesa Police

24 Department since February 2020.

25           19.      Nicole and Detective Haynes currently hold a national certification in

26 narcotics detection given by the National Police Canine Association (“NPCA”). Nicole

27 was last certified by the NPCA on March 22, 2020.

28 / /

                                                     4
         Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 5 of 15



 1           20.   Nicole is trained to detect the odors of cocaine, marijuana, heroin,

 2 methamphetamine and their derivatives.     Nicole alerts to the odor of currency when such

 3 currency has been in recent proximity to such narcotic substances.

 4           21.   Nicole is a sophisticated drug dog. See United States v. $132,245.00 in

 5 U.S. Currency, 764 F.3d 1055, 1059 (9th Cir. 2014).

 6           22.   Nicole has been trained to positively alert to the odors of narcotics, and/or

 7 currency, notes, documents or evidence bearing the presence of these odors, by laying

 8 down next to the item containing these odors, which is a “passive” alert.

 9           23.   Since working at the Mesa Police Department Nicole has had no less than

10 100 successful finds (both training finds and finds which have contributed to active

11 investigations) of controlled substances and/or the proceeds from the sales of controlled

12 substances.

13           24.   At approximately 8:27 a.m. on May 27, 2020, Nicole gave a positive alert

14 to the Subject Parcel as having the presence of one or more of the above-mentioned drug

15 odors or their derivatives. Nicole positively alerted to the Subject Parcel by exhibiting a

16 change of behavior and laying down next to it.

17

18 Execution of Search Warrant

19           25.   Based upon the information listed above, Inspectors requested and received

20 a search warrant for the Subject Parcel.

21           26.   Upon execution of the search warrant on May 29, 2020, and after removing

22 the holiday wrapping paper, Inspectors found the Subject Parcel to be a box for a small

23 circular outdoor barbeque grill. Inside the box was a duffle bag, and inside the duffle bag a

24 circular outdoor barbeque grill which contained two large rectangular-shaped bundles

25 wrapped in painter’s tape. Concealed within the painter’s tape were multiple rubber-

26 banded bundles of U.S. Currency totaling $13,730.00 (the “Defendant Property”).

27 / /

28 / /

                                                  5
         Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 6 of 15



 1           27.      The Defendant Property was made up of the following denominations:

 2 Thirty-six $100 bills, forty-eight $50 bills, three-hundred and eighty-one $20 bills, and

 3 eleven $10 bills.

 4           28.      The most common denomination used in drug transactions is the $20 bill.

 5           29.      The Subject Parcel did not contain any notes, receipts, or instructions.

 6           30.      People transporting drugs or drug proceeds in parcels often secrete or

 7 conceal drugs or drug proceeds within tightly-wrapped bundles. Drug traffickers package

 8 items in this manner in an attempt to avoid the detection by trained narcotics canines.

 9           31.      When a legitimate business sends currency, or a private party sends a

10 personal gift of currency, the money typically is accompanied with notes, letters, receipts,

11 cards, or coupons.

12           32.      The overwhelming majority of people conducting a business transaction

13 find it much more reasonable, practical, and safe to use a financial institution when

14 making payments. Such payments are made securely in the form of a wire transfer, a

15 check, a money order, or a cashier’s check.           By contrast, a payment made by mail with

16 cash is much less secure because it can be lost or stolen, leaving no recourse for the parties

17 involved.       Drug traffickers often mail cash, constituting proceeds of their illegal conduct,

18 to avoid creating any banking or wire transfer records that would lead to their detection.

19

20 Telephone Calls Regarding the Defendant Property

21           33.      Between June 1 and June 3, 2020, an individual who identified himself as

22 “Don Kincaid” left six messages regarding the Subject Parcel. Don Kincaid (“Kincaid”)

23 provided a phone number of 419-764-1968.

24           34.      On June 3, 2020, Inspection Service personnel returned the phone call and

25 spoke with Kincaid. Inspection Service personnel identified herself and informed Kincaid

26 the Inspection Service is a federal law enforcement agency. Kincaid stated his package did

27 not contain anything illegal. He stated the money was “for bike parts” and was his “life

28 / /

                                                     6
         Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 7 of 15



 1 savings.” He further stated he was going to “MoneyGram it” but did not once he found out

 2 how much money they charge.

 3           35.    Kincaid stated he has been saving money for three years. He said “I

 4 wrapped it like that because it was a gift.” He said he was unable to find the receipt to get

 5 his $70 back “but that’s the least of my worries.”

 6           36.    Inspection Service personnel asked who the package was mailed to and he

 7 stated “Adam Scofield/K&D Cycles.” He said that is where he gets all of his parts. When

 8 asked, he provided an address of 13455 Canyon Creek Dr., Surprise, AZ for Adam

 9 Scofield (“Schofield”). Kincaid said his address is 5001 South Ave., Lot 164 Toledo, OH

10 43615.

11           37.    Inspection Service personnel asked how much money was in the package

12 and he stated “About thirteen thousand. A little over thirteen thousand.” He further stated

13 he looked it up before he mailed it and it is not illegal.

14           38.    Inspection Service personnel informed Kincaid that a trained narcotics

15 detection canine had alerted on his package and it was subsequently opened with a federal

16 search warrant. When asked if he could explain why a canine would alert on his package,

17 he said “absolutely not.” He added, “I wrapped it in painting tape. I own a painting

18 business.” When asked if he had ever been arrested, he stated he had been arrested for

19 DUI’s in the early 2000’s. He was then asked if he has ever been arrested for drug

20 violations. He stated “I didn’t have a label for my prescription. I went to the pharmacy and

21 got a copy of my prescription and it got dropped, so no.”

22           39.    Also on June 1, 2020, a male individual who identified himself as “Adam

23 Scofield” called the Inspection Service and left a message regarding the Subject Parcel.

24 He provided a phone number of 623-313-4457.

25           40.    On June 3, 2020, Inspection Service personnel returned the phone call and

26 left a message for Scofield.

27 / /

28 / /

                                                    7
         Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 8 of 15



 1            41.      Law enforcement research on Scofield revealed an Arizona driver’s license

 2 which bore the address 14618 W. Mauna Loa Ln, Surprise, AZ. No forwarding address

 3 was on file.

 4

 5 Additional Investigation

 6            42.      A criminal history checks for Kincaid in Ohio revealed the following

 7 arrests:

 8              •      October 2019 – possession of drugs (disposition held) and drug abuse;

 9                     obtain, possess or use of a controlled substance (convicted);

10              •      October 2012 – possession of drugs (disposition held) and drug abuse

11                     (disposition held); and

12              •      May 2004 – driving under the influence (disposition held) and driving

13                     under the influence alcohol/drugs (convicted).

14            43.      A criminal history check for Scofield in Arizona revealed the following:

15                  • January 2012 – aggravated assault-temporary disfigurement (guilty).

16            44.      Drug traffickers often have criminal histories involving drugs or associate

17 with persons who have criminal histories involving drugs or other violations.

18            45.      Postal business records revealed       four prior suspicious mailings, that

19 originated in Toledo, OH, were delivered to the subject address between January 16, 2020

20 and May 8, 2020. The mailings were not intercepted by Postal Inspectors but are believed

21 to have contained narcotics proceeds based on similar characteristics: origin, destination,

22 address information, size, and weight.

23            46.      On September 17, 2020, research was conducted through the Arizona

24 Corporation Commission on the business, KD Cycles. The research revealed the business

25 was registered with the State of Arizona on May 24, 2013 and listed a physical address of

26 13128 W. Foxfire Dr., Ste. 109, Surprise, AZ. Adam Scofield was listed as the registered

27 agent.

28 / /

                                                      8
       Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 9 of 15



 1           47.     On September 23, 2020, research was conducted through the Ohio

 2 Secretary of State on the business, Kincaid’s Professional Painting and Powerwashing,

 3 LLC. There were no records found. A registered agent search was also conducted on

 4 Donald Kincaid. The research returned a record for an unrelated business that was

 5 registered with the State of Ohio in 1951.

 6           48.     One September 23, 2020, research was conducted on Kincaid to see if he

 7 had an Ohio driver’s license, as well as, a list of vehicles registered in his name. Research

 8 revealed Kincaid does not possess a driver’s license in Ohio due to him having numerous

 9 traffic violations resulting in convictions dating back to 1996. There were no vehicles

10 registered in his name.

11

12 Administrative Claim by Kincaid

13           49.     On August 26, 2020, the Asset Forfeiture Unit for the USPIS received an

14 administrative claim to the Defendant Property by Kincaid’s attorney Michael Stahl

15 (“Stahl”).

16           50.     In the administrative claim Kincaid stated that the Defendant Property was

17 a payment to his best friend of 30 years Adam Scofield. Kincaid said he and Scofield grew

18 up together in Toledo, Ohio, and have been working together on building motorcycles for

19 years. Kincaid said he was buying custom motorcycle parts from Scofield’s business, KD

20 Motorcycles, at 13260 W. Fox Dr., Surprise, AZ. Kincaid said he put the Defendant

21 Property inside of a brand new motorcycle grill, to not only ensure its safekeeping while

22 mailing it to Scofield, but as a surprise gift to his friend.

23           51.     On September 18, 2020, the USPIS sent a follow-up letter to Stahl

24 requesting      additional information and    documentation in regard to Kincaid’s earlier

25 administrative claim.

26           52.     Kincaid was asked for a written statement, sworn to under the penalty of

27 perjury, that described his interest in the Defendant Property, as wells as for documents

28 and answers to the following questions:

                                                     9
     Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 10 of 15



1           a. Explain why the package was not addressed to Adam Scofield or his

2              business, KD Cycles. Explain why the package was not mailed to Mr.

3              Scofield’s business address;

4           b. Explain why “Kincaid’s Professional Painting” was listed as the sender on

5              a package containing cash for the purchase of items not related to your

6              business;

7           c. Is Kincaid’s Professional Painting and Powerwashing, LLC registered in

8              the State of Ohio? If so, provide your Tax Identification Number (TIN) and

9              Entity Identification Number (EIN);

10          d. How long have you been operating Kincaid’s Professional Painting and

11             Powerwashing, LLC?

12          e. Explain why cash was mailed instead of a financial instrument or wire

13             transfer;

14          f. Explain the reason the “signature required” service was waived for a parcel

15             containing $13,730.00 in cash;

16          g. Explain the manner in which the currency was packaged, including why it

17             did not contain any identification or documentation. You stated in your

18             claim correspondence “Donald packaged the $13,700 of U.S. currency

19             inside a brand-new motorcycle grill…” However, the currency was

20             wrapped in painter’s tape and concealed inside of an outdoor BBQ grill –

21             not a motorcycle grill;

22          h. Provide a detailed invoice, including the quantity and retail price, for the

23             motorcycle parts you were purchasing from Mr. Scofield;

24          i. Provide documentation regarding the source of the currency; business and

25             personal bank statements for the last six months and documentation

26             showing withdrawal of the funds prior to mailing;

27          j. Provide filed Federal income tax returns; business and personal, for the tax

28             year 2019;

                                              10
      Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 11 of 15



 1                k. Explain why a trained narcotics detection canine alerted to the presence

 2                   and/or odors of controlled substances on Priority Mail Express parcel EJ

 3                   357 304 299 US;

 4                l. Have you or Adam Scofield ever been arrested for narcotic/drug violations?

 5                   If so, when was the arrest(s) and what was the disposition(s)?

 6                m. Have you mailed any other Priority Mail or Priority Mail Express items Mr.

 7                   Scofield? If so, what was the nature of those mailings and what did they

 8                   contain?

 9                n. Explain why Adam Scofield did not file a Claim or submit a Petition for the

10                   seized currency; and

11                o. Provide current telephone numbers for Adam Scofield where he can be

12                   reached during normal business hours, in the event it is necessary for Postal

13                   Inspectors to interview him regarding the Subject Parcel.

14          53.      Kincaid was also asked to provide a written statement, sworn to under the

15 penalty of perjury, from Adam Scofield. The statement should describe Scofield’s

16 ownership interest in the seized property and include explanations for the following;

17                a. Explain why cash was mailed instead of a financial instrument or wire

18                   transfer;

19                b. Provide a detailed invoice, including the quantity and retail price for each

20                   item, for the motorcycle parts you were selling to Kincaid;

21                c. As part of your business, do you normally sell custom motorcycle parts?

22                d. Have you received any other Priority Mail or Priority Mail Express items

23                   from Kincaid? If so, what was the nature of those mailings and what did

24                   they contain? and

25                e. Have you mailed any Priority Mail or Priority Mail Express items to

26                   Kincaid? If so, what was the nature of those mailings and what did they

27                   contain?

28   //

                                                   11
      Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 12 of 15



 1          54.    Kincaid did not respond to the USPIS’ request for additional claim

 2   information and documentation.

 3          55.    Inspectors found Kincaid’s unwillingness to provide proof regarding the

 4   source of the Defendant Property, or to answer any additional questions regarding the

 5   Subject Parcel, and those associated with it, to be suspicious and indicative of a person

 6   trafficking in drugs and drug proceeds.

 7          56.    On September 23, 2020, the USPIS mailed Kincaid’s attorney Stahl an

 8   acknowledgment letter notifying him of the acceptance of his administrative claim and

 9   that the matter had been referred to the United States Attorney’s Office.

10

11 Summary

12          57.    The following are some of the factors that show the Defendant Property

13 was the proceeds of drug trafficking, was involved in drug trafficking and money

14 laundering, and facilitated drug trafficking:

15                 a. The suspicious nature of the Subject Parcel (lack of recipient name,

16                     handwritten label, and destination and origination points);

17                 b. The alert to the Subject Parcel by a trained narcotics canine;

18                 c. The number of $20 bills;

19                 d. The suspicious nature of the Subject Parcel’s contents (large amount of

20                     currency concealed in painter’s tape with no instructions, notes, or

21                     receipts);

22                 e. The prior four similarly suspicious packages sent to the recipient’s

23                     address during a five-month period from the same origination point;

24                 f. Kincaid’s inability to provide a legitimate source for the Defendant

25                     Property;

26                 g. Kincaid’s criminal history involving drug trafficking;

27                 h. Neither of the two phone numbers listed on the package were associated

28                     with the sender or recipient addresses found on the Subject Parcel;

                                                   12
      Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 13 of 15



 1                 i. Kincaid’s    suspicious   statement   regarding   putting   the   Defendant

 2                     Property inside a motorcycle grill, not only to safely secure the cash, but

 3                     to also give his friend a new motorcycle part as a present. This seemed

 4                     odd to Investigators as the grill found in the Subject Parcel was a

 5                     barbeque cooking grill (matching the barbeque grill box of the Subject

 6                     Parcel) and not a motorcycle part.

 7                 j. Kincaid’s claim that he works on motorcycles to ride when he does not

 8                     have any vehicles registered in his name or a driver’s license because of

 9                     his numerous traffic violations.

10

11                                FIRST CLAIM FOR RELIEF

12          The Defendant Property was furnished or intended to be furnished by a person in

13 exchange for a controlled substance or listed chemical in violation of Title II of the

14 Controlled Substances Act, 21 U.S.C. § 801, et seq., or is proceeds traceable to such an

15 exchange, or was used or intended to be used to facilitate a violation of Title II of the

16 Controlled Substances Act, 21 U.S.C. § 801 et seq., and therefore is subject to forfeiture to

17 the United States pursuant to 18 U.S.C. § 981(a)(1)(A) and 21 U.S.C. § 881(a)(6).

18                                SECOND CLAIM FOR RELIEF

19          The Defendant Property constitutes or is derived from proceeds traceable to some

20   form of specified unlawful activity, conducted and attempted to conduct a financial

21   transaction, i.e., the movement of the proceeds of trafficking in controlled substances,

22   with the intent to promote and carry on trafficking in controlled substances in violation of

23   a violation of 18 U.S.C. § 1952, and therefore subject to forfeiture pursuant to 18 U.S.C.

24   § 981(a)(1)(C).

25                                THIRD CLAIM FOR RELIEF

26         The Defendant Property is property involved in a transaction or attempted

27   transaction in a violation of 18 U.S.C. § 1956, money laundering, with the intent to

28   promote the carrying on of a specified unlawful activity as defined in 18 U.S.C. §§

                                                  13
      Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 14 of 15



 1   1956(c)(7) and 1961, including but not limited to distribution of a controlled substance,

 2   and is property which constitutes or is derived from proceeds traceable to a violation of a

 3   specified unlawful activity, and therefore is subject to forfeiture pursuant to 18 U.S.C. §

 4   981(a)(1)(A) and (C).

 5                           NOTICE TO ANY POTENTIAL CLAIMANT

 6         If you assert an interest in the subject property and want to contest the forfeiture,

 7 you must file a verified claim that fulfills the requirements set forth in Supplemental Rule

 8 G. To avoid entry of default, a verified claim must be filed no later than thirty-five days

 9 from the date this Complaint has been sent in accordance with Supplemental Rule G(4)(b).

10         An answer or motion filed under Fed. R. Civ. P. 12 also must be filed no later than

11 twenty-one days after filing the claim. The claim and answer must be filed in the United

12 States District Court for the District of Arizona under the case number listed in the caption

13 above and a copy must be served upon the undersigned Assistant United States Attorney

14 at the address provided in this Complaint.

15         This notice provision does not provide you with any legal advice and is designed

16 only to provide you with a general understanding of these proceedings. Any statements

17 made in your claim or answer may be introduced as evidence against you in any related or

18 future criminal case. You should consult an attorney to represent your interests in this

19 matter, and note that a stay of proceedings may be available under 18 U.S.C. § 981(g)(2).

20         IF YOU ARE A VICTIM, and have sustained economic loss as a result of the

21 crime(s) giving rise to this civil action, you may be entitled to petition for remission,

22 mitigation, or restoration under Title 28, Code of Federal Regulations (“C.F.R.”), section

23 9.2. In lieu of filing a Claim with the Court, you may promptly submit a letter outlining

24 your interest in the property to the undersigned Assistant United States Attorney. Plaintiff

25 will notify you when it has received your letter, and further instructions may be provided

26 upon conclusion of this action. The United States Attorney General shall have sole

27 responsibility for disposing of petitions for remission or mitigation with respect to

28 property involved in a judicial forfeiture proceeding under 18 U.S.C. § 981(d) and 21

                                                 14
       Case 2:20-cv-02225-CDB Document 1 Filed 11/19/20 Page 15 of 15



 1 U.S.C. § 881(d). If your status as a victim is contested, timely receipt of your letter will

 2 not shield you from entry of default for failing to file a proper claim with the Court.

 3          IF YOU ARE A LIENHOLDER, it is the policy of the United States Attorney’s

 4 Office to honor all claims received from legitimate titled lienholders as defined under 28

 5 C.F.R. § 9.2. In lieu of filing a claim with the Court, you may send a letter to the

 6 undersigned Assistant United States Attorney outlining your interest in the property,

 7 including: (1) the amount presently owed on the lien; (2) a copy of the security agreement

 8 setting forth your interest; and, (3) whether the owner is in default. If your lien is

 9 sufficient, Plaintiff will notify you to verify receipt of your letter. In the event of

10 forfeiture, and to the extent practicable, proceeds from the sale and disposition of the

11 subject property will be remitted to you in satisfaction of the lien. As noted above, timely

12 receipt of your letter will not shield you from entry of default for failing to file a proper

13 claim with the Court.

14

15                                       PRAYER FOR RELIEF

16          WHEREFORE, the United States of America prays that process of warrant in rem

17   issue for the arrest of the Defendant Property; that due notice be given to all parties to

18   appear and show cause why the forfeiture should not be decreed; that judgment be entered

19   declaring the Defendant Property be forfeited to the United States of America for

20   disposition according to law; and that the United States of America be granted such other

21   and further relief as this Court may deem just and proper, together with the costs and

22   disbursements of this action.

23          Respectfully submitted this November 19, 2020.

24                                              MICHAEL BAILEY
25                                              United States Attorney
                                                District of Arizona
26
                                                S/Mark J. Wenker
27
                                                MARK J. WENKER
28                                              Assistant United States Attorney

                                                  15
          Case 2:20-cv-02225-CDB Document 1-1 Filed 11/19/20 Page 1 of 1




 1                                        VERIFICATION
 2
            I, Andrea Brandon, verify and declare under penalty of perjury that, I am a Postal
 3
     Inspector with the United States Postal Inspection Service, that I have read the foregoing
 4   Complaint for Forfeiture In Rem and know the contents, and that the matters contained in
 5   the Complaint are true to my own knowledge, except that those matters alleged upon
 6   information and belief and as to those matters, I believe them to be true.
 7          The sources of my knowledge and information and the grounds of my belief are the
 8   official files and records of the United States, information supplied to me by other law
 9   enforcement officers, as well as my investigation of this case.

10          I verify and declare under penalty of perjury that the foregoing is true and correct.
            Executed on this 18th day of November, 2020.
11
12
13
                                              Andrea Brandon
14                                            Postal Inspector
                                              United States Postal Inspection Service
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                             Case 2:20-cv-02225-CDB Document 1-2 Filed 11/19/20 Page 1 of 2
                                                 UNITED STATES DISTRICT COURT
                                                     DISTRICT OF ARIZONA


                                                       Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974. The
  data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein neither
  replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in the District
  of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                                    Complaint or Notice of Removal.

    Plaintiff(s): United States of America                                      Defendant(s): $13,730.00 in United States Currency
   County of Residence: Maricopa                                                County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                         Defendant's Atty(s):
   Mark J. Wenker , AUSA
   40 N. Central Ave., Ste. 1800
   Phoenix, Arizona  85004-4408
   602 514-7500



   II. Basis of Jurisdiction:                    1. U.S. Government Plaintiff

   III. Citizenship of Principal Parties
   (Diversity Cases Only)
                              Plaintiff:- N/A
                            Defendant:- N/A

   IV. Origin :                                  1. Original Proceeding

   V. Nature of Suit:                            625 Drug Related Seizure of Property 21 USC 881

   VI.Cause of Action:                           Forfeiture in Rem

   VII. Requested in Complaint
                        Class Action: No
                      Dollar Demand:
                       Jury Demand: No

   VIII. This case is not related to another case.

  Signature: s/ Mark J. Wenker

          Date: 
11/19/2020

https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[11/19/2020 2:38:48 PM]
                             Case 2:20-cv-02225-CDB Document 1-2 Filed 11/19/20 Page 2 of 2

  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser and
  change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl[11/19/2020 2:38:48 PM]
